Detailed Action

The following Non-Final Action is in response to the Preliminary Amendment dated 21 January 2021.  Claims 1-29 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are examined in accordance with 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan, 7, 2019) ("2019 PEG) and October 2019 Update: Subject Matter Eligibility (October 17, 2019) (“October 2019 Update”).
Under Step 1 claims 1 and 29 are directed to a method and product under §101, each following a similar underlying series of steps.  
Under Step 2A, Prong One, the claims recites, modeling performance metrics of the multi-system model under plural sets of operational parameters, said modeling including determining a change in performance metrics of at least one of the first, second and third system models based on the at least one link; identifying a cross-system risk based on the modeled performance metrics, the cross-system risk indicating a change in performance metrics of one of the system models due to a modeled action that propagates through at least two of the links, the change in performance metrics exceeding at least one predetermined threshold; and generating a map relating at least one source of the cross-system risk to the one of the system models.  These steps cover performance of the limitation in the mind but for the recitation of computer components. That is, other than reciting in a computer processor, nothing in the claim elements precludes the steps from practically being performed by manually representing the claimed system models and models of their corresponding characteristics. 
Under Step 2A Prong Two, claims 1 and 29 recite the following as additional elements: a computer processor and computer, respectively.  Other additional elements include, obtaining the various models and generating a multi-system model incorporating the first, second and third models.   These components are recited at a high-level of generality such that they amount to mere instructions to apply the exception using a computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims as a whole, looking at the additional elements individually and in combination, do not integrate the judicial exception into a practical application because the implementation of the abstract idea by the additional elements fails to describe an improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition 2106.04(d)(2); applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); applying or using the judicial exception in some other meaningful way beyond generally linking 
Under Step 2B, the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent mere instructions to apply the exception on a computer.  Additionally obtaining various models, amount to data gathering which do not add significantly more to a judicial exception (MPEP 2106.05(a)). 
Dependent claims 2-4 and 7-12, 15-28 further limit the abstract idea set forth in claim 1 above, and do not add further additional elements that integrate the abstract idea into a practical application. These claims are rejected for similar reasons since they are corresponding method claims.  Claim 5 recites updating at least one of the first, second, and third system models to incorporate the modification.  However, claim 1 recites the first system model, second system model and third system model in a more general sense than described in the specification and the  such that it is not apparent that updating one of these models will meaningfully limit the claims.  Likewise, claims 6 and 13 are rejected for similar reasons.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abu El Ata et al. (US 2015/0339263.
Concerning claims 1 and 29, Abu El Ata discloses a computer implemented method for evaluating operation of a system architecture, comprising: in a computer processor: 
obtaining a first system model, the first system model being a multi-layer mathematical model of a first system, layers of the multi-layer model comprising a process layer, an implementation layer, and a physical layer (Abu El Ata, Fig.3a, Ele. 31, discussed at ¶67 and ¶76, obtaining corporate parameters); 
obtaining a second system model and a third system model, the second and third system models modeling characteristics of a second system and a third system (Abu El Ata, ¶77-78, business and service obtaining parameters ), respectively; 
generating a multi-system model incorporating the first, second and third system models (Abu El Ata, ¶79, model construction combines the business architecture of business architecture stage, the service architecture of module  and the cost architecture of module to form a dynamic three dimensional enterprise management model); 
incorporating links into the multi-system model, each of the links modeling a direct dependency between performance of at least two of the first, second and third systems (Abu El Ata, -¶84, explicit dependences defined in the business architecture module;  ¶86, hyperlinks between components within the business, application, and technology layers depicted on interface in comparison module); 
modeling performance metrics of the multi-system model under plural sets of operational parameters, said modeling including determining a change in performance metrics of at least one of the first, second and third system models based on the at least one link (Abu El Ata, Fig. 3a, 
identifying a cross-system risk based on the modeled performance metrics, the cross-system risk indicating a change in performance metrics of one of the system models due to a modeled action that propagates through at least two of the links, the change in performance metrics exceeding at least one predetermined threshold (Abu El Ata, ¶265, identifying risk based on rate of change for one or more metrics; 270-271, detecting an adverse event resulting from the systems dynamic complexity; similarly, 286); and 
generating a map relating at least one source of the cross-system risk to the one of the system models (Abu El Ata, -296-97, generate map related to the adverse event(s); ¶303, i.e., with risk categorization).
Concerning claim 2, Abu El Ata discloses the method of claim 1, further comprising: 
identifying variation of the cross-system risk under the plural sets of operational parameters (Abu El Ata, ¶270-71, i.e., input parameters permutated to simulate changes); and 
determining a function relating the performance metrics and the cross-system risk based on the variation (Abu El Ata, ¶253, i.e., complexity function which represents variation).
Concerning claim 3, Abu El Ata discloses the method of claim 1, wherein the cross-system risk indicates a rate of change in performance metrics of the source exceeding at least one predetermined threshold (Abu El Ata, ¶265, one or more metrics exceed a threshold rate of change).
Concerning claim 4, Abu El Ata discloses the method of claim 1, wherein said modeling includes dimensions of cost, service quality and productivity of the first system model, each of the plural sets of operational parameters of the first system model defining operational 
and cost. The emulator will also assess the risk by estimating the resources consumptions due to dynamic complexity and the risk index associated to such estimation).
Concerning claim 5, Abu El Ata discloses the method of claim 1, further comprising: determining at least one remedy, the at least one remedy identifying a modification to at least one of the first, second and third systems to avoid the cross-system risk; and updating at least one of the first, second and third system models to incorporate the modification  (Abu El Ata, ¶300-01, remedial actions 2730, including remedies and/or suggested actions (e.g., modifications to the system) to avoid the risk(s), can also be reported, such that they may be implemented by the system itself and the cycle can be repeated to improve risk management as also discussed in ¶177; also, ¶280, applied to industries, national or global economy).
Concerning claim 6, Abu El Ata discloses the method of claim 5, further comprising modifying an information system component of at least one of the first, second and third systems based on the modification, the modified information system component causing the first system to avoid the at least one risk (Abu El Ata, ¶173, revision to IS architecture; ¶177, updating the IS architecture meet and exceed operational parameters over time).
Concerning claim 7, Abu El Ata discloses the method of claim 6, wherein said modeling includes dimensions of speed and loss of the second system model, each of the plural sets of operational parameters of the second system model defining operational requirements for speed and loss (Abu El Ata, ¶314, loss or gain for business and system processes shown; also 63, requirements defined).
Concerning claim 8, Abu El Ata discloses the method of claim 7, wherein said modeling includes modeling a change in at least one of the cost, response time and throughput of the first system model as a result of at least one of the speed and loss of the second system propagated via at least one of the links (Abu El Ata, ¶50-51, service modeling and evaluated over time.  Structural framework used to identify, emulate, predict and project both static and dynamic complexity and their effect on an environment's or system's properties and dynamics behavioral patterns, ¶61, where the interdependencies have been modeled and are passed to an application architecture layer (or IT and non-IT system layer).
Concerning claim 9, Abu El Ata discloses the method of claim 1, further comprising identifying at least one adverse event from a rate of change in the performance metrics exceeding at least one predetermined threshold (Abu El Ata, ¶265, an adverse event may be identified based on a rate of change in performance metrics).
Concerning claim 10, Abu El Ata discloses the method of claim 9, further comprising modeling propagation of the adverse event to at least one of the system models via the links (Abu El Ata, ¶265, the system allows rapid changes to the performance or characteristics of a system. Thus, the results, and particularly the proposed changes to the system, can be exported from the model as recommendations to modify and improve the real-world system corresponding to the model).
Concerning claim 11, Abu El Ata discloses the method of claim 9, further comprising determining performance metrics of the multi-system model as a result of the adverse event (Abu El Ata, ¶ 266-67, the results, and particularly the proposed changes to the system, can be exported from the model as recommendations to modify and improve the real-world system corresponding to the model). 
Concerning claim 12, Abu El Ata discloses the method of claim 9, further comprising:
generating a map relating the at least one adverse event to corresponding instances of the plural sets of operational parameters; determining, based on the map, at least one risk for a given state of the multi-system, the at least one risk defining a probability of an outcome including the at least one adverse event; and reporting the at least one risk to a user (Abu El Ata, Fig. 25, discussed at ¶296-97, Given the identified adverse event(s), a map can be generated to relate the adverse event(s) to corresponding instances of the plural sets of operational parameters).
Concerning claim 13, Abu El Ata discloses the method of claim 9, further comprising: determining at least one remedy, the at least one remedy identifying a modification to the system architecture to avoid the at least one risk; and updating the multi-layer model to incorporate the modification (Abu El Ata, ¶-276, computer workstation crash analyzed and components contributing to the adverse event identified, those components, as well as the specific problems inherent in each, may be reported for further analysis and remedial measure; see also, ¶301, remedies implemented and process repeats).
Concerning claim 14, Abu El Ata discloses the method of claim 13, further comprising modifying an information system component of the first system based on the modification, the modified information system component causing the first system to avoid the at least one risk (Abu El Ata, ¶73-74, modification engine proposes and changes implemented).
Concerning claim 15, Abu El Ata discloses the method of claim 9, further comprising:
determining an occurrence probability of the multi-system transitioning from an initial state having an initial set of operational parameters to each of a plurality of successive states, the occurrence probability being calculated based on simulation data of the performance metrics under the plural sets of operational parameters (Abu El Ata, ¶297-98, discussing Fig. 26 an 
generating a map relating the at least one adverse event to 1) corresponding instances of the operational requirements of the plural sets of operational parameters and 2) the occurrence probability of the system transitioning from the initial state to the successive states, each of the successive states corresponding to one of the operational requirements of the plural sets of operational parameters (Abu El Ata, ¶297-98, map generated; see also, Fig. 26 and 27, depicting map of successive states); 
determining, based on the map, at least one risk for at least one of the successive states of the system, the at least one risk defining a probability of an outcome of the system including the at least one adverse event; and reporting the at least one risk to a user  (Abu El Ata, ¶298-99, map generated; see also, Fig. 26 and 27, depicting map of successive states and reporting risks to user).
Concerning claim 16, Abu El Ata discloses the method of claim 15, further comprising generating a lookup table cross-referencing states of the multi-system to corresponding ones of the at least one risk (Abu El Ata, ¶10, the state of the system may be analyzed and then compared to entries in the lookup table to determine the risk inherent in the system. Entries of the lookup table may also include remedies, or suggested actions (e.g., modifications to the system) to avoid the risk(s), which can also be reported).
Concerning claim 17, Abu El Ata discloses the method of claim 16, wherein determining the at least one risk includes accessing the lookup table using information on the given state of the multi-system (Abu El Ata, ¶10, the state of the system may be analyzed and 
Concerning claim 18, Abu El Ata discloses the method of claim 16, further comprising: analyzing a state of the multi-system; and wherein determining the at least one risk includes accessing the lookup table using information on the state of the multi-system (Abu El Ata, ¶10, the state of the system may be analyzed and then compared to entries in the lookup table to determine the risk inherent in the system. Entries of the lookup table may also include remedies, or suggested actions (e.g., modifications to the system) to avoid the risk(s), which can also be reported).
Concerning claim 19, Abu El Ata discloses the method of claim 16, further comprising determining at least one remedy, the at least one remedy identifying a modification to the multi-system architecture to avoid the at least one risk, the lookup table cross-referencing the states of the multi-system to corresponding ones of the at least one risk and the at least one remedy (Abu El Ata, ¶10, the state of the system may be analyzed and then compared to entries in the lookup table to determine the risk inherent in the system. Entries of the lookup table may also include remedies, or suggested actions (e.g., modifications to the system) to avoid the risk(s), which can also be reported).
Concerning claim 20, Abu El Ata discloses the method of claim 19, further comprising reporting the at least one remedy to the user (Abu El Ata, ¶10, remedies, or suggested actions ( e.g., modifications to the system) to avoid the risk( s ), which can also be reported.).
Concerning claim 21, Abu El Ata discloses the method of claim 15, wherein determining the at least one risk includes: calculating the probability of the outcome of the multi-
Concerning claim 22, Abu El Ata discloses the method of claim 15, wherein the plural sets of operational parameters include a set of operational parameters corresponding to the given state of the multi-system and at least one set of operational parameters corresponding to deviations from the given state of the multi-system (Abu El Ata, ¶11, for a given state with ¶9 the plural set of operational parameters).
Concerning claim 23, Abu El Ata discloses thee method of claim 22, wherein the set of deviations includes at least one of 1) output volume, 2) external resource volume, 3) structure of the multi-system architecture, and 4) allocation of resources internal to the multi-system architecture (Abu El Ata, ¶11, Such deviations can include, for example, 1) output volume, 2) external resource volume, 3) structure of the system architecture, and 4) allocation of resources internal to the system architecture).
Concerning claim 24, Abu El Ata discloses the method of claim 15, wherein modeling the performance metrics includes modeling the performance the multi-layer model over a model time dimension (Abu El Ata, ¶11, performance modeled over a model time dimension)
Concerning claim 25, Abu El Ata discloses the method of claim 15, wherein modeling performance metrics of the multi-layer model includes: modeling performance metrics of the multi-layer model under a first set of operational parameters, said modeling including dimensions of cost, response time and throughput (Abu El Ata, ¶173, modeling operational characteristics); 

modeling performance metrics of the multi-layer model under the second set of operational parameters, said modeling including dimensions of cost, response time and throughput (Abu El Ata, ¶174, from the description of the operational revision, a predictive model is generated); and 
identifying an adverse event from a rate of change in the performance metrics of the second set of operational parameters relative to the performance metrics of the first set of operational parameters, the rate of change exceeding at least one of the predetermined thresholds (Abu El Ata, Fig. 23, Ele. 2360 as discussed at ¶273, where adverse event is identified based whether model has exceeded acceptable threshold)..
Concerning claim 26, Abu El Ata discloses the method of claim 15, wherein the at least one risk further indicates a time period corresponding to the probability of the outcome of the multi-system including the at least one adverse event (Abu El Ata, -¶296, probability of including adverse event where ¶50, some attributes measured over period of time rather than a point in time).
Concerning claim 27, Abu El Ata discloses the method of claim 15, wherein reporting the risk includes reporting a metric representing dynamic complexity of the multi-system (Abu 
Concerning claim 28, Abu El Ata discloses the method of claim 15, wherein reporting the risk includes reporting a metric representing at least one of: 1) degree of dependencies of the multi-system, 2) degree of dependencies that produce feedback, and 3) degree of deepness of the dependencies of the multi-system (Abu El Ata, ¶296, “The reported risk can encompass one or more of: 1) degree of dependencies of the system, 2) degree of dependencies that produce  feedback, and 3) degree of deepness the dependencies of the system.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bishop et al. discloses a platform for analyzing IT resources consumed in order to derive operational and architectural recommendations
Cope. et al. discloses a method for integrating risk management concepts into a standard business process metamodel by defining a set of metamodel extensions to standard process modeling languages that incorporate risk information directly in the process model.
Duvvoori et al. discloses a process model analysis module to perform analysis based on a logical process model defining a series of activities and IT system dependencies.
Foley et al. discloses a system for risk profiling and enterprise risk management
Lewis et al. discloses an automated impact assessment system to evaluate various models and acquire and update the relationships between entities represented in the situational view and entities such as business process, tasks, assets, and missions which are the subject of the impact assessment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624